EXHIBIT 10.10

 

AMENDMENT NO. 1
TO
ASSET PURCHASE AGREEMENT

 

This AMENDMENT NO. 1 TO ASSET PURCHASE AGREEMENT (this “Amendment”) is made and
entered into as of this 2nd day of August, 2004 by and between CROWN PACIFIC
LIMITED PARTNERSHIP, a Delaware limited partnership, CROWN PACIFIC PARTNERS
L.P., a Delaware limited partnership (“Seller”), and ALC ACQUISITION LLC, an
Arizona limited liability company (“Buyer”).  (All capitalized terms used but
not defined herein shall have the same definitions for such terms as set forth
in the APA referred to below.)

 

WHEREAS, Buyer and Seller entered into that certain Asset Purchase Agreement,
dated as of June 21, 2004 (the “APA”), pursuant to which Seller agreed to sell,
and Buyer agreed to buy, substantially all of the assets associated with the
Business; and

 

WHEREAS, Buyer and Seller hereby desire to add three Koronos time clocks to
Schedule D of the APA;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Amendment to Schedule D.  Schedule D to the APA is hereby amended
by deleting the phrase “None” therein and inserting the following phrase
therein:  “Three (3) Koronos Time Clocks.”

 

2.             Continuation of APA.  Except as modified by this Amendment, the
APA shall continue in full force and effect.

 

3.             Counterparts.  This Amendment may be signed in counterparts and
may be executed by the exchange of facsimile signature pages.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to
Asset Purchase Agreement as of the day and year first above written.

 

 

CROWN PACIFIC LIMITED PARTNERSHIP

 

 

 

By:

Crown Pacific Management Limited

 

 

Partnership, its General Partner

 

 

 

 

 

By:

/s/ Steven E. Dietrich

 

 

 

Name:  Steven E. Dietrich

 

 

Title:  Senior Vice President, Chief Financial

 

 

           Officer and Treasurer

 

 

 

 

 

 

CROWN PACIFIC PARTNERS L.P.

 

 

 

By:  Crown Pacific Management Limited

 

Partnership, its Managing General Partner

 

 

 

 

By:

/s/ Steven E. Dietrich

 

 

 

Name:  Steven E. Dietrich

 

 

Title:  Senior Vice President, Chief Financial

 

 

           Officer and Treasurer

 

 

 

 

 

ALC ACQUISITION LLC

 

 

 

By:

/s/ True Carr

 

 

Name:  True Carr

 

Title:  Manager

 

2

--------------------------------------------------------------------------------